Berry, J.
In the district court the defendant moved for a new trial upon several grounds; but, from the memorandum of the district judge, it appears that- the motion was granted solely upon the ground that, upon the evidence in in the case, McGowan’s sale to the plaintiff was clearly fraudulent and void as respected McGowan’s creditors, so that the verdict was not justified. After considerable hesitation we have, upon a careful examination of the testimony, come to *455the conclusion that the order awarding a new trial should not be disturbed. The principles upon which this court proceeds in such cases are stated in Hicks v. Stone, 13 Minn. 434, which was followed and applied in Barron v. Paulson, 22 Minn. 36.
Order affirmed.